UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2206


OPHELIA MUNN-GOINS,

                Plaintiff - Appellant,

          v.

BOARD OF TRUSTEES OF BLADEN COMMUNITY COLLEGE; KATHRYN
GEISEN, Doctor, in her individual and official capacity;
DARRELL PAGE, in his individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:08-cv-00021-D)


Submitted:   July 14, 2010                 Decided:   August 26, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


John W. Gresham, FERGUSON, STEIN, CHAMBERS, GRESHAM & SUMTER,
P.A., Charlotte, North Carolina, for Appellant.     Kenneth P.
Carlson, Jr., William J. McMahon, IV, Robin E. Shea, CONSTANGY,
BROOKS & SMITH, LLC, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellees Board of Trustees of Bladen Community College and

Darrell Page moved the Court to reconsider, vacate, and deny

appellant Ophelia Munn-Goins’ motion to file reply brief out of

time, or to strike appellant’s reply, or for leave to file a

sur-reply.    We deny appellees’ motion.

     Appellant     Munn-Goins    appeals      the    district    court’s   order

granting     appellees’    motion    for    summary    judgment.      We   have

reviewed the record and Munn-Goins’ arguments and affirm on the

reasoning     of   the    district   court.         Munn-Goins   v.   Board   of

Trustees of Bladen Community College, et al., No. 7:08-cv-00021-

D (E.D.N.C. Sept. 17, 2009).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       2